--------------------------------------------------------------------------------

Exhibit 10.1


September 2, 2011


Grand Eastern Financial Group Limited
10/F, Miramar Tower, 132 Nathan Road
Tsim Sha Tsui, Kowloon, Hong Kong


Re: Financial Advisor for AlpahRx, Inc.


Dear Mr. Loew:


This letter sets forth the terms and conditions on which AlphaRx, Inc. (the
"Company") has engaged Grand Eastern Financial Group (the “Advisor”) for a
period of 12 months from the date of this letter (the “Term”) to provide certain
investment banking and financial advisory services in connection with a possible
Transaction (as defined below). This letter will confirm our mutual
understanding of the basis on which the Advisor will act as the Company's
non-exclusive investment Advisor with respect to evaluating certain possible
strategic opportunities, which may include mergers and acquisitions, joint
ventures, recapitalizations of the Company or its business assets.


1. Services to be Provided by the Advisor


In undertaking this assignment, the Advisor and the Company will work together
in the following manner:


a)
The Advisor will identify potential target partners for each of the Company’s
businesses that are qualified to enter in a strategic transaction with the
Company in connection with that business;

b)
The Company will prepare and keep updated detailed materials regarding its drug
development business and any other proposed businesses;

c)
Advisor shall identify, contact, qualify and use all reasonable diligence to
deliver to the Company meetings with individuals at each of the potential target
partners. Advisor shall be diligent and use best efforts to reach these
individuals, making multiple attempts to connect with them. Prior to providing
any confidential information to third parties, Advisor will obtain an executed
nondisclosure agreement approved by the Company. Advisor shall keep the Company
abreast of all its progress, contacts and correspondence with these prospects;

d)
Advisor shall stay in touch with potential targets and work towards indication
of interests, solicit proposals or term sheets and help the Company evaluate and
negotiate any firm offers from as many potential acquirers as possible;

e)
Advisor understands and agrees that the Company is under no obligation to accept
or enter into to any transaction and that the result may be that Advisor
receives no compensation for providing the services contemplated hereunder.


 
 

--------------------------------------------------------------------------------

 

2. Certain Agreements of the Company


The Company agrees that:


it shall i) furnish the Advisor with the names of all parties with which the
Company has had discussions or contacts concerning a possible Transaction; and
ii) notify the Advisor promptly if any person contacts or approaches the Company
or any of its directors, officers or employees in connection with a possible
Transaction or an expression of interest therein; and it shall i) make available
to the Advisor all information concerning the business, assets, liabilities,
operations, financial condition and prospects of the Company and its
subsidiaries (collectively the “Information”) which the Advisor reasonably
requests in connection with the performance of its services hereunder; ii)
notify the Advisor of any material change or development that may lead to a
material change in the Information; and iii) provide the Advisor with timely
access to the directors, officers, employees, independent auditors, Advisors and
financial, legal and other professional advisors of the Company as the Advisor
may reasonably request in performing its services hereunder.


3. Compensation


The Company hereby agrees to pay the Advisor, as compensation for its services
hereunder, a transaction fee (the “Transaction Fee”). The Transaction Fee is the
sole compensation that the Advisor shall receive. Advisor is not required to
travel or incur expenses in the completion of this engagement and as such the
Transaction Fee shall be the sole compensation to Advisor under this agreement.
In the event the Company consummates at any time one or more Transactions
pursuant to a definitive agreement or letter of intent or other evidence of
commitment entered into during the Term, the Company agrees to pay Advisor a fee
equal to 5% of Transaction Value.


“Transaction Value” shall mean the consideration actually paid to or paid by the
Company for a Transaction in the form of cash, capital stock (which shall be
deemed to include all amounts paid or to be paid into escrow and any other
deferred payment of cash or capital stock) or any other form of consideration
other than cash or capital stock.


"Transaction" shall mean merger, business combination or reorganization,
acquisition of some or all of the stock or assets of another company, purchase
or sale of some or all of the stock or assets of the Company not in the ordinary
course of business, joint venture, licensing, agreement, royalty agreement,
distribution agreement or any similar transaction or combination thereof


5. Termination


This letter may be terminated upon 30 days written notice by either the Company
or the Advisor; provided that such termination shall not affect the rights and
obligations set forth in Appendix A. Advisor shall receive a Transaction Fee for
any Transaction completed within six months after the termination of this
agreement with any party with which discussions commenced during the term of
this agreement.

 
 

--------------------------------------------------------------------------------

 

6. Indemnification


Appendix A is hereby incorporated into this letter by reference and made a part
hereof.


7. Miscellaneous


a)
This letter, including Appendix A, incorporates the entire agreement of the
parties with respect to the subject matter of this letter, and may not be
amended or modified except in writing.

b)
The invalidity or unenforceability of any provision of this letter shall not
affect the validity or enforceability of any other provision of this letter,
which shall remain in full force and effect.

c)
This agreement shall be governed by and construed in accordance with the laws of
the State of Delaware.

d)
Each of the Company (on its own behalf and, to the extent permitted by
applicable law, on behalf of its shareholders) and the Advisor hereby
irrevocably waive any right they may have to a trial by jury in respect of any
claim, counter-claim or action based on or arising out of this letter, the
Advisor’s performance under this letter or the transactions contemplated hereby.

e)
This letter may not be assigned by either party hereto without the other party's
prior written consent; provided, however, the Company may assign in whole its
rights in connection with a sale or other disposition of all or substantially
all of its assets, merger or similar transaction.

f)
Advisor agrees he shall not undertake any services for the Company pursuant to
this Engagement Letter for which a broker-dealer or other license shall be
required by any exchange, state or federal regulatory body. In the event Advisor
does undertake services for which a broker-dealer or other license shall be
required by any exchange, state or federal regulatory body, Advisor agrees to
indemnify and defend the Company as provided in Appendix A, 2 attached hereto
for any penalty, cost, claim or cause of action which may arise or be related
Advisors failure to be property licensed.



Sincerely,


/s/ Michael Lee
 
Michael Lee
 
President & Chief Executive Officer
     
Accepted and agreed to as of this 2nd day of September, 2011.
   
/s/ Paul Loew
 
Paul Loew
 
Managing Director
 

 
 
 

--------------------------------------------------------------------------------

 

Appendix A


1) Company Indemnification. The Company agrees to indemnify and hold harmless
the Advisor (the "Indemnified Party"), from and against any claims, losses,
expenses (excluding those expenses contemplated in paragraph 3 of the
Agreement), damages and liabilities, joint or several, as they may be incurred,
related to or rising in any manner out of any transaction, proposal or any other
matter contemplated by the engagement of the Advisor under the Engagement Letter
between the Company and the Advisor dated September 2, 2011 (the "Matters");
provided however, that the Indemnified Party will not be entitled to
indemnification for their own gross negligence or acts of intentional conduct.
The Company also agrees that the Indemnified Party shall not have any liability
to the Company or its affiliates, partners, directors, officers, Advisors,
agents, employees, controlling persons, creditors or security holders for any
losses, claims, damages, liabilities or expenses related to or arising out of
any Matters unless expressly provided in the Agreement. The Company will
promptly reimburse the Indemnified Party for all expenses as reasonably incurred
in connection with the investigation of, preparation for or defense for pending
or threatened claims related to or arising in any manner out of any Matter, or
any action or proceeding arising therefrom.


Company may assume the defense of any litigation or proceeding in respect of
which indemnity may be sought hereunder, including the employment of counsel and
experts reasonably satisfactory to the Advisor and the payment of the fees and
expenses of such counsel and experts, in which event, except as provided below,
the Company shall not be liable for the fees and expenses of any other counsel
or experts retained by the Indemnified Party in connection with such litigation
or proceeding. In any such litigation or proceeding the defense of which the
Company shall have so assumed, the Indemnified Party shall have the right to
participate in such litigation or proceeding and to retain its own counsel and
experts, but the fees and expenses of such counsel and experts shall be at the
expense of the Indemnified Party unless i) the Company and the Indemnified Party
shall have mutually agreed in writing to the retention of such counsel or
experts, ii) the Company shall have failed in a timely manner to assume the
defense and employ counsel or experts reasonably satisfactory to the Advisor in
such litigation or proceeding, or iii) the named parties to any such litigation
or proceeding (including any impleaded parties) include the Company and the
Indemnified Party and representation of the Company and the Indemnified Party by
the same counsel or experts would in the reasonable opinion the Advisor be
inappropriate due to actual or potential differing interests between the Company
and any the Indemnified Party.


The Company shall not, without the prior written consent of the Advisor, which
shall not be unreasonably withheld, delayed or conditioned, settle any
litigation relating to the Engagement Letter or any Matter unless such
settlement includes an express, complete and unconditional release of the
Advisor with respect to all claims asserted in such litigation or relating to
the Engagement Letter or any Matter; such release to be set forth in a
instrument signed by all parties to such settlement. Without the prior written
consent of the Company which shall not be unreasonably withheld, delayed or
conditioned, the Indemnified Party shall not settle or compromise any claim for
which indemnification or contribution may be sought hereunder. Notwithstanding
the foregoing sentence, if at any time the Indemnified Party requests that the
Company reimburse the Indemnified Person for fees and expenses as provided in
this agreement, the Company agrees that it shall be liable for any settlement of
any proceeding effected without its prior written consent if i) such settlement
is entered into more than 30 days after receipt by it of the request for
reimbursement, and ii) it shall not have reimbursed the Indemnified Party in
accordance with such request prior to the date of such settlement. The
exculpation, indemnity, reimbursement and contribution obligations of the
Company shall survive the termination of the Engagement Letter, shall be in
addition to any liability which the Company may otherwise have and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Company or the Indemnified Party. Capitalized
terms used, but not defined, in this Appendix A, have the meanings assigned to
such terms in the Engagement Letter.

 
 

--------------------------------------------------------------------------------

 

2. Advisor Indemnification. The Advisor agrees to indemnify and hold harmless
the Company (the "Advisor Indemnified Party"), from and against any claims,
losses, expenses (excluding those expenses contemplated in paragraph 3 of the
Agreement), damages and liabilities, joint or several, as they may be incurred,
related to or rising in any manner out of the services provided by the Advisor
under the Engagement Letter between the Company and the Advisor dated September
2, 2011 (the "Advisor Matters"); provided however, that the Advisor Indemnified
Party will not be entitled to indemnification for their own gross negligence or
acts of intentional conduct. The Advisor also agrees that the Advisor
Indemnified Party shall not have any liability to the Advisor or its affiliates,
partners, directors, officers, advisors, agents, employees, controlling persons,
creditors or security holders for any losses, claims, damages, liabilities or
expenses related to or arising out of any Advisor Matters unless expressly
provided in the Agreement. The Advisor will promptly reimburse the Advisor
Indemnified Party for all expenses as reasonably incurred in connection with the
investigation of, preparation for or defense for pending or threatened claims
related to or arising in any manner out of any Advisor Matter, or any action or
proceeding arising therefrom.


Advisor may assume the defense of any litigation or proceeding in respect of
which indemnity may be sought hereunder, including the employment of counsel and
experts reasonably satisfactory to the Company and the payment of the fees and
expenses of such counsel and experts, in which event, except as provided below,
the Advisor shall not be liable for the fees and expenses of any other counsel
or experts retained by the Advisor Indemnified Party in connection with such
litigation or proceeding. In any such litigation or proceeding the defense of
which the Advisor shall have so assumed, the Advisor Indemnified Party shall
have the right to participate in such litigation or proceeding and to retain its
own counsel and experts, but the fees and expenses of such counsel and experts
shall be at the expense of the Advisor Indemnified Party unless i) the Advisor
and the Advisor Indemnified Party shall have mutually agreed in writing to the
retention of such counsel or experts, ii) the Advisor shall have failed in a
timely manner to assume the defense and employ counsel or experts reasonably
satisfactory to the Company in such litigation or proceeding, or iii) the named
parties to any such litigation or proceeding (including any impleaded parties)
include the Advisor and the Advisor Indemnified Party and representation of the
Advisor and the Advisor Indemnified Party by the same counsel or experts would
in the reasonable opinion the Company be inappropriate due to actual or
potential differing interests between the Advisor and any the Advisor
Indemnified Party.


The Advisor shall not, without the prior written consent of the Company, which
shall not be unreasonably withheld, delayed or conditioned, settle any
litigation relating to the Engagement Letter or any Advisor Matter unless such
settlement includes an express, complete and unconditional release of the
Company with respect to all claims asserted in such litigation or relating to
the Engagement Letter or any Advisor Matter; such release to be set forth in an
instrument signed by all parties to such settlement. Without the prior written
consent of the Advisor which shall not be unreasonably withheld, delayed or
conditioned, the Advisor Indemnified Party shall not settle or compromise any
claim for which indemnification or contribution may be sought hereunder.
Notwithstanding the foregoing sentence, if at any time the Advisor Indemnified
Party requests that the Advisor reimburse the Advisor Indemnified Person for
fees and expenses as provided in this agreement, the Advisor agrees that it
shall be liable for any settlement of any proceeding effected without its prior
written consent if i) such settlement is entered into more than 30 days after
receipt by it of the request for reimbursement, and ii) it shall not have
reimbursed the Advisor Indemnified Party in accordance with such request prior
to the date of such settlement.

 
 

--------------------------------------------------------------------------------

 

The exculpation, indemnity, reimbursement and contribution obligations of the
Advisor shall survive the termination of the Engagement Letter, shall be in
addition to any liability which the Advisor may otherwise have and shall be
binding upon and inure to the benefit of any successors, assigns, heirs and
personal representatives of the Advisor or the Advisor Indemnified Party.
Capitalized terms used, but not defined, in this Appendix A, have the meanings
assigned to such terms in the Engagement Letter.
 
 

--------------------------------------------------------------------------------